Citation Nr: 1531878	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08 02-003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to September 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, the Board, in part, remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran currently has a claim for entitlement to a TDIU that is being referred to the AOJ for initial adjudication of this claim.

The Board notes that the Court of Appeals for Veteran's Claims has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  Thus, if the evidence establishes that the Veteran is unemployable due to a certain disability, and the combined disability rating of her remaining service-connected disabilities is 60 percent or more, she would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  

In view of Bradley, the issue of entitlement to an SMC cannot be resolved until the issue of entitlement to TDIU is first addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Thus, the issue of entitlement to a SMC based on aid and attendance or at the housebound rate is inextricably intertwined with the entitlement to a TDIU that was referred back in the Introduction.  See, Harris; supra.  Adjudication of the claim for SMC based on aid and attendance or at the housebound rate must be deferred pending completion of adjudication for entitlement to a TDIU. 

Additionally, the Board notes that in its February 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA Aid and Attendance examination.  Accordingly, the VHA attempted to schedule the Veteran for a VA Aid and Attendance examination.  However, a March 2014 notation indicates that the Veteran's examination was cancelled as the Veteran "failed to RSVP".

In a February 2015, motion for reconsideration the Veteran expressly requested that the Board render a final decision based on an April 2011 examination due to prior negative experiences in connection with a VA examination.  However, in a 
February 2015 Post-Remand Brief, the Veteran's representative contended that the Veteran was unable to report for her examination scheduled at the Washington VA Medical Center (VAMC) due to her "service-connected symptomatology" and requested that if the Veteran's claim was not granted, that another examination be scheduled.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to a SMC based on aid and attendance or at the housebound rate, and that another medical examination for the Veteran should be scheduled.  

The Board does note however that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA Aid and Attendance examination.  The examiner should address whether the Veteran's service connected disorder(s) result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment.  

The examiner should also address whether the Veteran is bedridden, substantially confined to her home, or confined to a nursing home due to mental or physical incapacity as a result of her service connected disabilities.  Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted.  The medical opinions expressed should contain comprehensive rationale based on sound medical principles and facts.

3.  The RO should adjudicate the Veteran's claim for service connection for entitlement to a TDIU.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






